Exhibit 10.3

 



WHEN RECORDED MAIL TO:

 

 

SEND TAX NOTICES TO:

Southeastern Land Developers, LLC

6350 Lake Oconee Parkway, STE 102, PMB 103

Greensboro, GA 30642

FOR RECORDER'S USE ONLY

--------------------------------------------------------------------------------

 

DEED TO SECURE DEBT

(With Future Advance Clause)

 

DATE AND PARTIES. The date of this Deed to Secure Debt (GA) (Security
Instrument) is JUNE 20, 2014. The parties and their addresses are:

 

GRANTOR:

Southeastern Land Developers, LLC

A Georgia Limited Liability Company

6350 Lake Oconee Parkway, STE 102, PMB 103,

Greensboro, GA 30642

 

GRANTEE (Lender):

Shepherd’s Finance, LLC

A Delaware Limited Liability Company

12627 San Jose Boulevard, Suite 203,

Jacksonville, FL 32223

 

1. CONVEYANCE. For good and valuable consideration, the receipt and sufficiency
of which is acknowledged, and to secure the Secured Debts and Grantor’s
performance under this Security Instrument, Grantor irrevocably grants,
bargains, transfers, conveys and sells to Lender, with power of sale, the
following described property:

 

See "Exhibit A" attached to this document and made a part of this document as if
fully set forth herein.

 

The Real Property or its address is commonly known as 1020 Turnberry Circle,
1050 Quaker Ridge Road, and 1110 Oak Valley Road, all being in the Town of
Greensboro, County of Greene, State of GA, 30642. The Real Property parcel
identification numbers are 075F000050, 055A000260, 074A000210.

 

Together with all rights, easements, appurtenances, royalties, mineral rights,
oil and gas rights, crops, timber, all diversion payments or third party
payments made to crop producers, all water and riparian rights, wells, ditches,
reservoirs and water stock and all existing and future improvements, structures,
fixtures, and replacements that may now, or at any time in the future, be part
of the real estate described (all referred to as Property). This Security
Instrument will remain in effect until the Secured Debts and all underlying
agreements have been terminated in writing by Lender, with a final maturity date
of June 30, 2016.

 



1

 

 

 

2. MAXIMUM LIEN. The total amount of indebtedness secured by this Security
Instrument may decrease or increase from time to time, but the maximum amount of
principal indebtedness which may be outstanding at any one time shall not exceed
One Million Fifty Thousand and 00/100 Dollars ($1,050,000.00), plus interest,
and amounts expended or advanced by Lender for the payment of taxes, levies or
insurance on the Property, and interest on such amounts.

 

3. CROSS-COLLATERALIZATION. In addition to the Note, this Security Instrument
secures all obligations, debts and liabilities, plus interest thereon, of
Grantor to Lender, or any one or more of them, as well as all claims by Lender
against Grantor or any one or more of them, whether now existing or hereafter
arising, whether related or unrelated to the purpose of the Note, whether
voluntary or otherwise, whether due or not due, direct or indirect, determined
or undetermined, absolute or contingent, liquidated or unliquidated, whether
Grantor may be liable individually or jointly with others, whether obligated as
guarantor, surety, accommodation party or otherwise, and whether recovery upon
such amounts may be or hereafter may become barred by any statute of
limitations, and whether the obligation to repay such amounts may be or
hereafter may become otherwise unenforceable.

 

Grantor presently assigns to Lender all of Grantor's right, title, and interest
in and to all present and future leases of the Property and all Rents from the
Property. In addition, Grantor grants to Lender a Uniform Commercial Code
security interest in the Personal Property and Rents.

 

4. SECURED DEBTS. The term "Secured Debts" includes and this Security Instrument
will secure each of the following:

 

A. Specific Debts. The following debts and all extensions, renewals,
refinancings, modifications and replacements. A promissory note or other
agreement, No. 1014624, dated June 20, 2014, from Grantor to Lender, with a loan
amount of One Million Fifty Thousand and 00/100 Dollars ($1,050,000.00), with an
initial interest rate of 9.85 percent per year (this is a variable interest rate
and may change as the promissory note prescribes). One or more of the debts
secured by this Security Instrument contains a future advance provision.

 

B. All Debts. All present and future debts from Grantor to Lender, even if this
Security Instrument is not specifically referenced, or if the future debt is
unrelated to or of a different type than this debt. If more than one person
signs this Security Instrument, each agrees that it will secure debts incurred
either individually or with others who may not sign this Security Instrument.
Nothing in this Security Instrument constitutes a commitment to make additional
or future loans or advances. Any such commitment must be in writing. In the
event that Lender fails to provide any required notice of the right of
rescission, Lender waives any subsequent security interest in the Grantor's
principal dwelling that is created by this Security Instrument. This Security
Instrument will not secure any debt for which a non-possessory, non-purchase
money security interest is created in "household goods" in connection with a
"consumer loan," as those terms are defined by federal law governing unfair and
deceptive credit practices. This Security Instrument will not secure any debt
for which a security interest is created in "margin stock" and Lender does not
obtain a "statement of purpose," as defined and required by federal law
governing securities.

 

C. Sums Advanced. All sums advanced and expenses incurred by Lender under the
terms of this Security Instrument.

 

5. PAYMENTS. Grantor agrees that all payments under the Secured Debts will be
paid when due and in accordance with the terms of the Secured Debts and this
Security Instrument.

 

6. WARRANTY OF TITLE. Grantor warrants that Grantor is or will be lawfully
seized of the estate conveyed by this Security Instrument and has the right to
irrevocably grant, bargain, transfer, convey and sell the Property to Lender,
with power of sale. Grantor also warrants that the Property is unencumbered,
except for encumbrances of record.

 

7. PRIOR SECURITY INTERESTS. With regard to any other mortgage, deed of trust,
deed to secure debt, security agreement or other lien document that created a
prior security interest or encumbrance on the Property, Grantor agrees:

 

A. To make all payments when due and to perform or comply with all covenants.

 

B. To promptly deliver to Lender any notices that Grantor receives from the
holder.

 

C. Not to allow any modification or extension of, nor to request any future
advances under any note or agreement secured by the lien document without
Lender's prior written consent.

 

8. CLAIMS AGAINST TITLE. Grantor will pay all taxes, assessments, liens,
encumbrances , lease payments, ground rents, utilities, and other charges
relating to the Property when due. Lender may require Grantor to provide to
Lender copies of all notices that such amounts are due and the receipts
evidencing Grantor's payment. Grantor will defend title to the Property against
any claims that would impair the lien of this Security Instrument. Grantor
agrees to assign to Lender, as requested by Lender, any rights, claims or
defenses Grantor may have against parties who supply labor or materials to
maintain or improve the Property.



2

 

 

 

9. DUE ON SALE. Lender may, at its option, declare the entire balance of the
Secured Debt to be immediately due and payable upon the creation of, or contract
for the creation of, any transfer or sale of all or any part of the Property.
This right is subject to the restrictions imposed by federal law (12 C.F.R.
5911, as applicable.

 

10. TRANSFER OF AN INTEREST IN THE GRANTOR. If Grantor is an entity other than a
natural person (such as a corporation or other organization), Lender may demand
immediate payment if:

 

A. A beneficial interest in Grantor is sold or transferred.

 

B. There is a change in either the identity or number of members of a
partnership or similar entity.

 

C. There is a change in ownership of more than 25 percent of the voting stock of
a corporation or similar entity.

 

However, Lender may not demand payment in the above situations if it is
prohibited by law as of the date of this Security Instrument.

 

11. WARRANTIES AND REPRESENTATIONS. Grantor makes to Lender the following
warranties and representations which will continue as long as this Security
Instrument is in effect:

 

A. Power. Grantor is duly organized, and validly existing and in good standing
in all jurisdictions in which Grantor operates. Grantor has the power and
authority to enter into this transaction and to carry on Grantor's business or
activity as it is now being conducted and, as applicable, is qualified to do so
in each jurisdiction in which Grantor operates.

 

B. Authority. The execution, delivery and performance of this Security
Instrument and the obligation evidenced by this Security Instrument are within
Grantor's powers, have been duly authorized, have received all necessary
governmental approval, will not violate any provision of law, or order of court
or governmental agency, and will not violate any agreement to which Grantor is a
party or to which Grantor is or any of Grantor’s property is subject.

 

C. Name and Place of Business. Other than previously disclosed in writing to
Lender, Grantor has not changed Grantor's name or principal place of business
within the last 10 years and has not used any other trade or fictitious name.
Without Lender's prior written consent, Grantor does not and will not use any
other name and will preserve Grantor's existing name, trade names and
franchises.

 

12. PROPERTY CONDITION, ALTERATIONS AND INSPECTION. Grantor will keep the
Property in good condition and make all repairs that are reasonably necessary.
Grantor will not commit or allow any waste, impairment, or deterioration of the
Property. Grantor will keep the Property free of noxious weeds and grasses.
Grantor agrees that the nature of the occupancy and use will not substantially
change without Lender's prior written consent. Grantor will not permit any
change in any license, restrictive covenant or easement without Lender's prior
written consent. Grantor will notify Lender of all demands, proceedings, claims,
and actions against Grantor, and of any loss or damage to the Property.

 

No portion of the Property will be removed, demolished or materially altered
without Lender's prior written consent except that Grantor has the right to
remove items of personal property comprising a part of the Property that become
worn or obsolete, provided that such personal property is replaced with other
personal property at least equal in value to the replaced personal property,
free from any title retention device, security agreement or other encumbrance.
Such replacement of personal property will be deemed subject to the security
interest created by this Security Instrument. Grantor will not partition or
subdivide the Property without Lender's prior written consent.

 

Lender or Lender’s agents may, at Lender's option, enter the Property at any
reasonable time for the purpose of inspecting the Property. Lender will give
Grantor notice at the time of or before an inspection specifying a reasonable
purpose for the inspection. Any inspection of the Property will be entirely for
Lender's benefit and Grantor will in no way rely on Lender's inspection.

 

13. AUTHORITY TO PERFORM. If Grantor fails to perform any duty or any of the
covenants contained in this Security Instrument, Lender may, without notice,
perform or cause them to be performed. Grantor appoints Lender as attorney in
fact to sign Grantor's name or pay any amount necessary for performance.
Lender's right to perform for Grantor will not create an obligation to perform,
and Lender's failure to perform will not preclude Lender from exercising any of
Lender's other rights under the law or this Security Instrument. If any
construction on the Property is discontinued or not carried on in a reasonable
manner, Lender may take all steps necessary to protect Lender's security
interest in the Property, including completion of the construction.

 

14. ASSIGNMENT OF LEASES AND RENTS. Grantor irrevocably assigns, grants,
bargains, transfers, conveys to Lender as additional security all the right,
title and interest in the following (Property).

 

A. Existing or future leases, subleases, licenses, guaranties and any other
written or verbal agreements for the use and occupancy of the Property,
including but not limited to any extensions, renewals, modifications or
replacements (Leases).

 



3

 

 

 

B. Rents, issues and profits, including but not limited to security deposits,
minimum rents, percentage rents, additional rents, common area maintenance
charges, parking charges, real estate taxes, other applicable taxes, insurance
premium contributions, liquidated damages following default, cancellation
premiums, "loss of rents" insurance, guest receipts, revenues, royalties,
proceeds, bonuses, accounts, contract rights. general intangibles, and all
rights and claims which Grantor may have that in any way pertain to or are on
account of the use or occupancy of the whole or any part of the Property
(Rents).

 

In the event any item listed as Leases or Rents is determined to be personal
property, this Assignment will also be regarded as a security agreement. Grantor
will promptly provide Lender with copies of the Leases and will certify these
eases are true and correct copies. The existing Leases will be provided on
execution of the Assignment, and all future Leases and any other information
with respect to these Leases will be provided immediately after they are
executed. Grantor may collect, receive, enjoy and use the Rents so long as
Grantor is not in default. Grantor will not collect in advance any Rents due in
future lease periods, unless Grantor first obtains Lender’s written consent.
Upon default, Grantor will receive any Rents in trust for ender and Grantor will
not commingle the Rents with any other funds. When Lender so directs, Grantor
will endorse and deliver any payments of Rents from the Property to Lender.
Amounts collected will be applied at ender's discretion to the Secured Debts,
the costs of managing, protecting and preserving the Property, and other
necessary expenses. Grantor agrees that this Security Instrument is immediately
effective between Grantor and Lender and effective as to third parties on the
recording of this Assignment. As long as this Assignment is in effect, Grantor
warrants and represents that no default exists under the Leases, and the parties
subject to the Leases have not violated any appl cable law on leases, licenses
and landlords and tenants. Grantor, at its sole cost and expense, will keep,
observe and perform, and require all other parties to the Leases to comply with
the Leases and any applicable law . If Grantor or any party to the Lease
defaults or fails to observe any applicable law, Grantor will promptly notify
Lender. If Grantor neglects or refuses to enforce compliance with the terms of
the Leases, then Lender may, at Lender's option, enforce compliance. Grantor
will not sublet, modify, extend, cancel, or otherwise alter the Leases, or
accept the surrender of the Property covered by the Leases (unless the Leases so
require) without Lender's consent. Grantor will not assign, compromise,
subordinate or encumber the Leases and Rents without Lender's prior written
consent. Lender does not assume or become liable for the Property's maintenance,
depreciation, or other losses or damages when Lender acts to manage, protect or
preserve the Property, except for losses and damages due to Lender's gross
negligence or intentional torts. Otherwise, Grantor will indemnify Lender and
hold Lender harmless for all liability, loss or damage that Lender may incur
when Lender opts to exercise any of its remedies against any party obligated
under the Leases.

 

15. DEFAULT. Granter will be in default if any of the following occur:

 

A. Payments. Granter fails to make a payment in full when due.

 

B. Insolvency or Bankruptcy. The death, dissolution or insolvency of,
appointment of a receiver by or on behalf of, application of any debtor relief
law, the assignment for the benefit of creditors by or on behalf of, the
voluntary or involuntary termination of existence by, or the commencement of any
proceeding under any present or future federal or state insolvency , bankruptcy
, reorganization, composition or debtor relief law by or against Grantor,
Borrower, or any co-signer, endorser, surety or guarantor of this Security
Instrument or any other obligations Borrower has with Lender.

 

C. Business Termination. Granter merges, dissolves, reorganizes, ends its
business or existence, or a partner or majority owner dies or is declared
legally incompetent.

 

D. Failure to Perform. Granter fails to perform any condition or to keep any
promise or covenant of this Security Instrument.

 

E. Other Documents. A default occurs under the terms of any other document
relating to the Secured Debts.

 

F. Other Agreements. Grantor is in default on any other debt or agreement
Grantor has with Lender.

 

G. Misrepresentation. Granter makes any verbal or written statement or provides
any financial information that is untrue, inaccurate, or conceals a material
fact at the time it is made or provided.

 

H. Judgment. Granter fails to satisfy or appeal any judgment against Grantor.

 

I. Forfeiture. The Property is used in a manner or for a purpose that threatens
confiscation by a legal authority.

 

J. Name Change. Grantor changes Grantor's name or assumes an additional name
without notifying Lender before making such a change.

 

K. Property Transfer. Grantor transfers all or a substantial part of Grantor's
money or property. This condition of default, as it relates to the transfer of
the Property, is subject to the restrictions contained in the DUE ON SALE
section.

 

L. Property Value. Lender determines in good faith that the value of the
Property has declined or is impaired.

 

M. Material Change. Without first notifying Lender, there is a material change
in Grantor's business, including ownership, management, and financial
conditions.

 



4

 

 

 

N. Insecurity. Lender determines in good faith that a material adverse change
has occurred in Grantor's financial condition from the conditions set forth in
Grantor's most recent financial statement before the date of this Security
Instrument or that the prospect for payment or performance of the Secured Debts
is impaired for any reason.

 

16. REMEDIES. On or after default, Lender may use any and all remedies Lender
has under state or federal law or in any document relating to the Secured Debts,
including, without limitation, the power to sell the Property. Any amounts
advanced on Grantor's behalf will be immediately due and may be added to the
balance owing under the Secured Debts. Lender may make a claim for any and all
insurance benefits or refunds that may be available on Grantor's default.

 

Subject to any right to cure, required time schedules or any other notice rights
Grantor may have under federal and state law, Lender may make all or any part of
the amount owing by the terms of the Secured Debts immediately due and foreclose
this Security Instrument in a manner provided by law upon the occurrence of a
default or anytime thereafter.

 

If there is a default, Lender will, in addition to any other permitted remedy,
at the request of the Lender, advertise and sell the Property as a whole or in
separate parcels at public auction to the highest bidder for cash. Lender will
give notice of sale including the time, terms and place of sale and a
description of the Property to be sold as required by the applicable law in
effect at the time of the proposed sale.

 

To the extent not prohibited by law, Trustee will apply the proceeds of the
Property's sale in the following order: to all fees, charges, costs and expenses
of exercising the power of sale and the sale; to Lender for all advances made
for repairs, taxes, insurance, liens, assessments and prior encumbrances and
interest thereon; to the Secured Debts' principal and interest; and paying any
surplus as required by law. Lender or its designee may purchase the Property.

 

Upon any sale of the Property, Trustee will make and deliver a special or
limited warranty deed that conveys the property sold to the purchaser or
purchasers. Under this special or limited warranty deed, Trustee will covenant
that Trustee has not caused or allowed a lien or an encumbrance to burden the
Property and that Trustee will specially warrant and defend the Property's title
of the purchaser or purchasers at the sale against all lawful claims and demand
of all persons claiming by, through or under Trustee. The recitals in any deed
of conveyance will be prima facie evidence of the facts set forth therein.

 

All remedies are distinct, cumulative and not exclusive, and the Lender is
entitled to all remedies provided at law or equity, whether or not expressly set
forth. The acceptance by Lender of any sum in payment or partial payment on the
Secured Debts after the balance is due or is accelerated or after foreclosure
proceedings are filed will not constitute a waiver of Lender's right to require
full and complete cure of any existing default. By not exercising any remedy,
Lender does not waive Lender's right to later consider the event a default if it
continues or happens again.

 

17. COLLECTION EXPENSES AND ATTORNEYS’ FEES. On or after Default, to the extent
permitted by law, Grantor agrees to pay all expenses of collection, enforcement
or protection of Lender’s rights and remedies under this Security Instrument or
any other document relating to the Secured Debts. Grantor agrees to pay expenses
for Lender to inspect and preserve the Property and for any recordation costs of
releasing the Property from this Security Instrument . Expenses include, but are
not limited to, attorneys' fees, court costs, and other legal expenses. If the
Secured Debts are collected by or through an attorney after maturity, Grantor
agrees to pay 15 percent of the principal and interest owing as attorneys' fees.
These expenses are due and payable immediately. If not paid immediately, these
expenses will bear interest from the date of payment until paid in full at the
highest interest rate in effect as provided for in the terms of the Secured
Debts. In addition, to the extent permitted by the United States Bankruptcy
Code, Grantor agrees to pay the reasonable attorneys' fees incurred by Lender to
protect Lender's rights and interests in connection with any bankruptcy
proceedings initiated by or against Grantor.

 

18. ENVIRONMENTAL LAWS AND HAZARDOUS SUBSTANCES. As used in this section, (1)
Environmental Law means, without limitation, the Comprehensive Environmental
Response, Compensation and Liability Act (CERCLA , 42 U.S.C. 9601 et seq.), all
other federal, state and local laws, regulations, ordinances, court orders ,
attorney general opinions or interpretive letters concerning the public health,
safety, welfare, environment or a hazardous substance; and (2) Hazardous
Substance means any toxic, radioactive or hazardous material, waste, pollutant
or contaminant which has characteristics which render the substance dangerous or
potentially dangerous to the public health, safety, welfare or environment . The
term includes, without limitation, any substances defined as "hazardous
material," "toxic substance," "hazardous waste," "hazardous substance," or
"regulated substance" under any Environmental Law.

 

Grantor represents, warrants and agrees that:

 

A. Except as previously disclosed and acknowledged in writing to Lender, no
Hazardous Substance has been, is, or will be located, transported, manufactured,
treated, refined, or handled by any person on, under or about the Property,
except in the ordinary course of business and in strict compliance with all
applicable Environmental Law.

 

B. Except as previously disclosed and acknowledged in writing to Lender, Granter
has not and will not cause, contribute to, or permit the release of any
Hazardous Substance on the Property.

 

C. Grantor will immediately notify Lender if (1) a release or threatened release
of Hazardous Substance occurs on, under or about the Property or migrates or
threatens to migrate from nearby property; or (2) there is a violation of any
Environmental Law concerning the Property. In such an event, Grantor will take
all necessary remedial action in accordance with Environmental Law.

 



5

 

 

D. Except as previously disclosed and acknowledged in writing to Lender, Grantor
has no knowledge of or reason to believe there is any pending or threatened
investigation, claim, or proceeding of any kind relating to ( 11 any Hazardous
Substance located on, under or about the Property; or (2) any violation by
Granter or any tenant of any Environmental Law. Grantor will immediately notify
Lender in writing as soon as Granter has reason to believe there is any such
pending or threatened investigation, claim, or proceeding. In such an event,
Lender has the right, but not the obligation, to participate in any such
proceeding including the right to receive copies of any documents relating to
such proceedings.

 

E. Except as previously disclosed and acknowledged in writing to Lender, Grantor
and every tenant have been, are and will remain in full compliance with any
applicable Environmental Law.

 

F. Except as previously disclosed and acknowledged in writing to Lender, there
are no underground storage tanks, private dumps or open wells located on or
under the Property and no such tank, dump or well will be added unless Lender
first consents in writing.

 

G. Grantor will regularly inspect the Property, monitor the activities and
operations on the Property, and confirm that all permits, licenses or approvals
required by any applicable Environmental Law are obtained and complied with.

 

H. Granter will permit, or cause any tenant to permit, Lender or Lender's agent
to enter and inspect the Property and review all records at any reasonable time
to determine (1) the existence, location and nature of any Hazardous Substance
on, under or about the Property; (2) the existence, location, nature, and
magnitude of any Hazardous Substance that has been released on, under or about
the Property; or (3) whether or not Granter and any tenant are in compliance
with applicable Environmental Law.

 

I. Upon Lender's request and at any time, Grantor agrees, at Grantor's expense,
to engage a qualified environmental engineer to prepare an environmental audit
of the Property and to submit the results of such audit to Lender. The choice of
the environmental engineer who will perform such audit is subject to Lender's
approval.

 

J. Lender has the right, but not the obligation, to perform any of Grantor's
obligations under this section at Grantor's expense.

 

K. As a consequence of any breach of any representation, warranty or promise
made in this section,{ 1) Grantor will indemnify and hold Lender and Lender's
successors or assigns harmless from and against all losses, claims, demands,
liabilities, damages, cleanup, response and remediation costs, penalties and
expenses , including without limitation all costs of litigation and attorneys'
fees, which Lender and Lender's successors or assigns may sustain; and (21 at
Lender's discretion, Lender may release this Security Instrument and in return
Grantor will provide Lender with collateral of at least equal value to the
Property without prejudice to any of Lender's rights under this Security
Instrument.

 

L. Notwithstanding any of the language contained in this Security Instrument to
the contrary, the terms of this section will survive any foreclosure or
satisfaction of this Security Instrument regardless of any passage of title to
Lender or any disposition by Lender of any or all of the Property. Any claims
and defenses to the contrary are hereby waived.

 

19. CONDEMNATION. Grantor will give Lender prompt notice of any pending or
threatened action by private or public entities to purchase or take any or all
of the Property through condemnation, eminent domain, or any other means.
Grantor authorizes Lender to intervene in Grantor's name in any of the above
described actions or claims.

 

Grantor assigns to Lender the proceeds of any award or claim for damages
connected with a condemnation or other taking of all or any part of the
Property. Such proceeds will be considered payments and will be applied as
provided in this Security Instrument. This assignment of proceeds is subject to
the terms of any prior mortgage, deed of trust, deed to secure debt, security
agreement or other lien document.

 

20. INSURANCE. Grantor agrees to keep the Property insured against the risks
reasonably associated with the Property. Grantor will maintain this insurance in
the amounts Lender requires. This insurance will last until the Property is
released from this Security Instrument. What Lender requires pursuant to the
preceding two sentences can change during the term of the Secured Debts. Grantor
may choose the insurance company, subject to Lender's approval, which will not
be unreasonably withheld.

 

All insurance policies and renewals will include a standard "mortgage clause"
and, where applicable, "loss payee clause." If required by Lender, Grantor
agrees to maintain comprehensive general liability insurance and rental loss or
business interruption insurance in amounts and under policies acceptable to
Lender. The comprehensive general liability insurance must name Lender as an
additional insured. The rental loss or business interruption insurance must be
in an amount equal to at least coverage of one year's debt service, and required
escrow account deposits (if agreed to separately in writing!.

 

Granter will give Lender and the insurance company immediate notice of any loss.
All insurance proceeds will be applied to restoration or repair of the Property
or to the Secured Debts, at Lender's option. If Lender acquires the Property in
damaged condition, Grantor's rights to any insurance policies and proceeds will
pass to Lender to the extent of the Secured Debts.

 



6

 

 

Grantor will immediately notify Lender of cancellation or termination of
insurance . If Grantor fails to keep the Property insured, Lender may obtain
insurance to protect Lender's interest in the Property and Grantor will pay for
the insurance on Lender's demand. Lender may demand that Grantor pay for the
insurance all at once, or Lender may add the insurance premiums to the balance
of the Secured Debts and charge interest on it at the rate that applies to the
Secured Debts. This insurance may include cover ages not originally required of
Grantor, may be written by a company other than one Granter would choose, and
may be written at a higher rate than Granter could obtain if Grantor purchased
the insurance. Granter acknowledges and agrees that Lender or one of Lender's
affiliates may receive commissions on the purchase of this insurance.

 

21. ESCROW FOR TAXES AND INSURANCE. Grantor will not be required to pay to
Lender funds for taxes and insurance in escrow.

 

22. CO-SIGNERS. If Granter signs this Security Instrument but is not otherwise
obligated to pay the Secured Debts, Granter does so only to convey Grantor's
interest in the Property to secure payment of the Secured Debts and Granter does
not agree by signing this Security Instrument to be personally liable on the
Secured Debts. If this Security Instrument secures a guaranty between Lender and
Grantor, Grantor agrees to waive any rights that may prevent Lender from
bringing any action or claim against Grantor or any party indebted under the
obligation.

 

23. WAIVERS. Except to the extent prohibited by law, Grantor waives all
homestead and other exemption rights relating to the Property.

 

24. CONSTRUCTION LOAN. This Security Instrument secures an obligation incurred
for the construction of an improvement on the Property.

 

25. OTHER TERMS. The following are applicable to this Security Instrument:

 

A. Additional Terms. "ON DEMAND and may fall due within two years from the date
of the note".

 

26. APPLICABLE LAW. This Security Instrument is governed by the laws of Georgia,
the United States of America, and to the extent required, by the laws of the
jurisdiction where the Property is located, except to the extent such state laws
are preempted by federal law.

 

27. JOINT AND INDIVIDUAL LIABILITY AND SUCCESSORS. Each Grantor's obligations
under this Security Instrument are independent of the obligations of any other
Grantor. Lender may sue each Grantor individually or together with any other
Granter. Lender may release any part of the Property and Granter will still be
obligated under this Security Instrument for the remaining Property. If this
Security Instrument secures a guaranty between Lender and Grantor, Grantor
agrees to waive any rights that may prevent Lender from bringing any action or
claim against Granter or any party indebted under the obligation. These rights
may include, but are not limited to, any anti-deficiency or one-action laws.
Granter agrees that Lender and any party to this Security Instrument may extend,
modify or make any change in the terms of this Security Instrument or any
evidence of debt without Grantor's consent. Such a change will not release
Granter from the terms of this Security Instrument. The duties and benefits of
this Security Instrument will bind and benefit the successors and assigns of
Lender and Grantor.

 

28. AMENDMENT, INTEGRATION AND SEVERABILITY. This Security Instrument may not be
amended or modified by oral agreement. No amendment or modification of this
Security Instrument is effective unless made in writing and executed by Grantor
and Lender. This Security Instrument and any other documents relating to the
Secured Debts are the complete and final expression of the agreement. If any
provision of this Security Instrument is unenforceable, then the unenforceable
provision will be severed and the remaining provisions will still be
enforceable.

 

29. INTERPRETATION. Whenever used, the singular includes the plural and the
plural includes the singular. The section headings are for convenience only and
are not to be used to interpret or define the terms of this Security Instrument.

 

30. NOTICE, FINANCIAL REPORTS, ADDITIONAL DOCUMENTS AND RECORDING TAXES. Unless
otherwise required by law, any notice will be given by delivering it or mailing
it by first class mail to the appropriate party's address listed in the DATE AND
PARTIES section, or to any other address designated in writing. Notice to one
Grantor will be deemed to be notice to all Grantors. Grantor will inform Lender
in writing of any change in Grantor's name, address or other application
information. Grantor will provide Lender any financial statements or information
Lender requests. All financial statements and information Grantor gives Lender
will be correct and complete. Grantor agrees to pay all expenses, charges and
taxes in connection with the preparation and recording of this Security
Instrument. Grantor agrees to sign, deliver, and file any additional documents
or certifications that Lender may consider necessary to perfect, continue, and
preserve Grantor's obligations under this Security Instrument and to confirm
Lender's lien status on any Property, and Grantor agrees to pay all expenses,
charges and taxes in connection with the preparation and recording thereof. Time
is of the essence.

 



7

 

 

SIGNATURES. By signing under seal, Grantor agrees to the terms and covenants
contained in this Security Instrument. Grantor also acknowledges receipt of a
copy of this Security Instrument.

 

GRANTOR:

 

Southeastern Land Developers, LLC

 

 

By: /s/ Charles R. Rich                                               

Charles R. Rich, Manager of Southeastern Land Developers, LLC

(Seal)

 

 

Signed, Sealed and delivered in the presence

of us, the day and year first above written.

 

_________________________________

Unofficial Witness

 

_________________________________

Notary Public, Greene County, Georgia

 

My commission expires: ______________________________

 

 

--------------------------------------------------------------------------------

 

CERTIFICATE OF RESIDENCE

 

I hereby certify, that the precise address of the mortgagee, Shepherd’s Finance,
LLC, herein is as follows:

 

12627 San Jose Boulevard, Suite 203, Jacksonville, FL 32223

 

 

___________________________________

Attorney or Agent for Mortgagee

 



8

 

 


EXHIBIT A

LEGAL DESCRIPTION

 

TRACT ONE:

All that certain lot or parcel of land lying and being in the 163rd District,
G.M., of Greene County, Georgia, within Harbor Club on Lake Oconee and being
designated as Lot No. 2055 of Phase One, Unit Two, Section Four, containing 1.22
acres, more or less, as is more particularly described on that certain plat of
survey by George A. Butcher, RLS #1903, dated September 27, 1989, recorded in
Plat Book 15, Page 213, Greene County, Georgia records.

 

Deed Reference: Deed Book 1083, Page 165, Clerk's Office, Greene County Superior
Court. Tax Map & Parcel: 074A000210

 

TRACT TWO:

All that certain lot or parcel of land lying and being in the 163rd District,
G.M., of Greene County, Georgia, being Lot No. 3005 of Phase Two, Unit Three of
Harbor Club on Lake Oconee, as shown and designated on that certain plat of
survey prepared by East Metro Surveyors, Inc. (George A. Butcher, R.L.S. No.
1903), dated January 17, 1990, recorded in Plat Book 15, Page 235, Clerk’s
Office, Greene County Superior Court, said plat and the record thereof is by
reference incorporated herein.

 

Deed Reference: Deed Book 171, Page 198, Clerk's Office, Greene County Superior
Court.

Tax Map & Parcel: 055A000260

 

TRACT THREE:

All that lot or parcel of land, lying and being in the 163rd District, G.M. of
Greene County, Georgia, and being known and designated as Lot 5, Phase II,
Section A, of Harbor Club Subdivision containing 0.99 acre, more or less, as
shown on a plat of survey by John A. McGill, Jr. (The Oconee Company), Georgia
R.L.S. No. 2858, filed for record July 24, 2003, in Plat Cabinet 1, Slide 515,
Pages 6-8, Clerk's Office, Greene County Superior Court, as revised by plat of
survey by John A. McGill, Jr. (The Oconee Company), Georgia R.L.S. No. 2858,
filed for record July 22, 2004, in Plat Cabinet 1, Slide 539, Pages 4-7, said
Clerk’s Office, which plats and the record thereof are by reference incorporated
herein.

 

Tax Map & Parcel: 075F000050

 



9

 

 

DATE OF SECURITY DEED: 06/20/2014

 

WAIVER OF BORROWER'S RIGHTS

 

By execution of this paragraph, Grantor expressly: (1) Acknowledges the right to
accelerate the debt and the Power of Attorney given hereinto Lender to sell the
premises by nonjudicial foreclosure upon default by Granter without any judicial
hearing and without any notice other than such notice as is required to be given
under the provisions hereof; (2) Waives and any and all rights which Granter may
have under the Fifth and Fourteenth Amendments to the Constitution for the
United States, the various provision of the Constitution for the several states,
or by reason of any other applicable law, to notice and to judicial hearing
prior to the exercise by Lender of any right or remedy herein provided to
Lender, except such notice as is specifically required to be provided hereof;
(3) Acknowledges that Granter has read this Deed and specifically this paragraph
and any and all questions regarding the legal effect of said deed and its
provisions have been explained fully to grantor and granter has been afforded an
opportunity to consult with Counsel to Grantor's choice prior to executing this
Deed; (4) Acknowledges that all waivers of the aforesaid rights of Granter have
been made knowingly, intentionally and willingly by Granter as part of a
bargained for loan transaction; and (5) Agrees that the provisions hereof are
incorporated into and made a part of the Security Deed/Deed to Secure Debt.

 

READ AND AGREED BY GRANTOR:

 



    Southeastern Land Developers, LLC Signed, sealed and delivered     in the
presence of:         By: /s/ Charles R. Rich     Charles R. Rich, as its Manager
      Witness                 Notary Public          

My commission expires: _______________________



 

CLOSING ATTORNEY'S AFFIDAVIT

 

Before the undersigned attesting officer personally appeared the undersigned
closing attorney, who having been first duly sworn according to law states under
oath as follows:

 

In closing the above loan, but prior to the execution of the Deed to Secure Debt
and "Waiver of Borrower's Rights" by the Borrower(s), I reviewed with and
explained to the Borrower(s) the terms and provisions of the Deed to Secure Debt
and particularly the provisions thereof authorizing the Lender to sell the
secured property by a nonjudicial foreclosure under a power of sale, together
with the "Waiver of Borrower's Rights" and informed the Borrower(s) of
Borrower's rights under the Constitution of the State of Georgia and the
Constitution of the United States to notice and a judicial hearing prior to such
foreclosure in the absence of a knowing, intentional and willing contractual
waiver by Borrower(s) of Borrower's rights. After said review with and
explanation to Borrower(s), Borrower(s) executed the Deed to Secure Debt and
"Waiver of Borrower's Rights."

 

Based on said review with and explanation to the Borrower(s), it is my opinion
that Borrower(s) knowingly, intentionally and willingly executed the waiver of
Borrower's constitutional rights to notice and judicial hearing prior to any
such nonjudicial foreclosure.

 





    Lambert, Reitman and Abney, LLC Sworn to and subscribed before me on     The
date set forth above.         By:     Closing Attorney       Notary
Public                                (Seal)                

My commission expires: _______________________

 

 



10

